               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

VELMA TAYLOR AND
NATHANIEL TAYLOR,                                   NO. 3:19-CV-00931-ARC
       Plaintiffs,
                                                    (JUDGE CAPUTO)
              v.
HAYES, JOHNSON & CONLEY,
PLLC AND JOEL D. JOHNSON,
       Defendants.

                                  MEMORANDUM
      Presently before me is the Defendants’ Motion to Dismiss (See Doc. 7) filed by
the Defendants, Hayes, Johnson & Conley, PLLC and Joel D. Johnson (collectively,
“the Defendants”). The Plaintiffs, Velma Taylor and Nathaniel Taylor (collectively,
“the Plaintiffs”), allege that the Defendants filed an action against them in violation
of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. (See
September 19, 2019).       Because the Plaintiffs state a claim for relief that the
Defendants have violated §§ 1692f(1), 1692e(2)(A), & 1692e(10) by demanding
unincurred attorneys’ fees and unauthorized late fees in their debt collection action,
but have not sufficiently alleged a claim under § 1692i(a)(2) for improper venue, the
Defendants' Motion to Dismiss will be granted in part and denied in part.


                                    I. Background
      The facts from the Plaintiffs’ Complaint (Doc. 1), taken as true and viewed in
the light most favorable to the Plaintiffs are as follows:
      The Plaintiffs are spouses who reside in Connecticut. (Id. at 1). On October 19,
2005, the Plaintiffs purchased a time-share interval, specifically Interval 47 of Unit R-
6 of Phase IIIA of the Shawnee Village Planned Residential Development
(“Development”) in Monroe County, Pennsylvania. (Id. at 14). The Defendants consist
of a law firm, Hayes, Johnson & Conley and an attorney for the firm, Joel D. Johnson
that represent the River Village Owner’s Association (“Timeshare Association”). (See
id. at 2-3).
       On October 9, 2018, the Defendants brought a debt collection action against the
Plaintiffs in Monroe County to recover $1,850.00 in connection with a consumer debt
owed to the Timeshare Association (“the Underlying Complaint”). (See id. at 9-10).
In the underlying action, the Defendants requested $850.00 in unpaid association fees
and late fees, and $1,000.00 in reasonable attorneys’ fees and costs. (Id. at 10). The
Plaintiffs purchased their time-share interval “subject to the rights, interests,
privileges, powers, duties, covenants, restrictions, obligations, and liabilities set forth
in the . . . Declaration recorded . . . and the Code of Regulations recorded in the Office
of the Recorder of Deeds of Monroe County, Pennsylvania . . . .” (Doc. 1 at 14).
Pursuant to the Code of Regulations (“the Code”), each owner of a time-share interval
in the Development owes the Timeshare Association fees for his proportionate share
of the common expenses estimated for the following fiscal year. (Doc. 7-6 at 30-31).
       On May 30, 2019, the Plaintiffs commenced this action. (See Doc. 1). The
Plaintiffs contend that the Defendants violated several provisions of the FDCPA by
filing the Underlying Complaint in Monroe County and demanding payment of
unincurred attorneys’ fees and unauthorized late fees. (Id. at 1-5). The Plaintiffs are
seeking damages, attorney’s fees and costs, and “[s]uch other and further relief as the
Court shall deem just and proper.” (Id. at 5). On August 5, 2019, the Defendants filed
their Motion to Dismiss (See Doc. 7), arguing that the Plaintiffs have failed to state a
claim upon which relief may be granted under the FDCPA. (Id. at 1).
       The Motion has been fully briefed and is ripe for review.


                                  II. Legal Standard
       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a
complaint, in whole or in part, for failure to state a claim upon which relief can be
                                            2
granted. See Fed. R. Civ. P. 12(b)(6). “A pleading that states a claim for relief must
contain . . . a short and plain statement of the claim showing that the pleader is entitled
to relief.” Fed. R. Civ. P. 8(a). The statement required by Rule 8(a)(2) must give the
defendant fair notice of the grounds for the claim. Erickson v. Pardus, 551 U.S. 89,
93 (2007) (per curiam). While detailed factual allegations are not required, conclusory
statements that allege the complainant is entitled to relief are inadequate. Fowler v.
UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). Legal conclusions that provide
the framework for a complaint must be supported by factual allegations. Ashcroft v.
Iqbal, 556 U.S. 662, 679 (2009).
      When considering a Rule 12(b)(6) motion, a court is limited to determining if
a plaintiff is entitled to offer evidence in support of his or her claims. See Semerenko
v. Cendant Corp., 223 F.3d 165, 173 (3d Cir. 2000). A court does not consider
whether a plaintiff will ultimately prevail. Id. The inquiry at the motion to dismiss
stage is “normally broken into three parts: (1) identifying the elements of the claim,
(2) reviewing the complaint to strike conclusory allegations, and then (3) looking at
the well-pleaded components of the complaint and evaluating whether all of the
elements identified in part one of the inquiry are sufficiently alleged.” Malleus v.
George, 641 F.3d 560, 563 (3d Cir. 2011). If there are well-pleaded factual
allegations, then a court must assume their truthfulness in deciding whether they raise
an entitlement to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 679 (2007).
Dismissal is only appropriate when, accepting as true all the facts alleged in the
complaint, Plaintiff has not plead enough factual allegations to provide a reasonable
expectation that discovery will lead to evidence of each necessary element. Phillips
v. County of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008).
      In deciding a Rule 12(b)(6) motion, a court considers the allegations in the
complaint and exhibits attached to the complaint. Mayer v. Belichick, 605 F.3d 223,
230 (3d Cir. 2010). In addition to the complaint and any exhibits attached, a court may
examine “legal arguments presented in memorandums or briefs and arguments of
                                            3
counsel.” Pryor v. NCAA, 288 F.3d 548, 560 (3d Cir. 2002) (quotation omitted). A
court may also consider a “document integral or explicitly relied upon in the
complaint.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir.
1997). At bottom, documents may be examined by a court when ruling on a motion to
dismiss when the plaintiff had proper notice of the existence of the documents. Id. A
court need not assume the plaintiff can prove facts that were not alleged in the
complaint, see City of Pittsburgh v. W. Penn Power Co., 147 F.3d 256, 263 & n.13 (3d
Cir. 1998), or credit a complaint's “‘bald assertions’” or “‘legal conclusions.’” Morse
v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (quoting In re
Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1429–30 (3d Cir. 1997)).


                                   III. Discussion
      Along with their briefs, the Plaintiffs have attached to their Complaint, the
Underlying Complaint and the Special Warranty Deed for their time-share interval,
dated October 19, 2005. (See Doc. 1). The Defendants also attached these documents
to their Motion to Dismiss, in addition to the Declaration and the Code. (See Doc. 7-5,
7-6). As a court deciding a motion to dismiss may consider undisputably authentic
documents the parties submit, the aforementioned documents will form part of the
record for resolution of the motion to dismiss. The Plaintiffs allege the Defendants
breached the FDCPA by (1) filing a lawsuit in a district where the Plaintiffs do not
reside in violation of § 1692i(a)(2), (2) misrepresenting the amount of debt owed to
the Timeshare Association by including $1,000.00 of unincurred attorney’s fees in
violation of §§ 1692e(2)(A) & 1692e(10), (3) demanding $1,000.00 in unincurred
attorney’s fees, not authorized by law, the Declaration, or the Code, in violation of §
1692f(1), and (4) demanding a judgment amount that included unauthorized late fees
in violation of §§ 1692f(1), 1692e(2)(A), & 1692e(10). (Doc. 1 at 4-5). The
Defendants move to dismiss all claims in the Plaintiffs’ Complaint, because each one
fails to state a claim upon which relief may be granted under the FDCPA. (See Doc.
                                          4
7). They also ask to strike the Plaintiffs’ plea for “[s]uch other and further relief as the
Court shall deem just and proper.” (See id.).
       The FDCPA was enacted to “eliminate abusive debt collection practices by debt
collectors.” Kaymark v. Bank of Am., N.A., 783 F.3d 168, 174 (3d Cir. 2015),
abrogated on other grounds (quoting 15 U.S.C. § 1692e). Since the FDCPA is
remedial legislation, the Supreme Court has instructed that it must be construed
broadly. Id. A court must interpret any communication that gives rise to an FDCPA
claim from the viewpoint of the least sophisticated debtor. Id. Such a low bar
“effectuate[s] the basic purpose of the FDCPA: to protect all consumers, the gullible
as well as the shrewd.” McLaughlin v. Phelan Hallinan & Schmieg, LLP, 756 F.3d
240, 246 (3d Cir. 2014) (internal quotations omitted). Since Monroe County was a
proper place for the Defendants to file the Underlying Complaint, the Plaintiffs have
failed to allege that the Defendants violated § 1692i(a)(2). On the other hand, the
Plaintiffs have sufficiently alleged that the Defendants violated §§ 1692f(1),
1692e(2)(A), & 1692e(10) by misrepresenting the amount of debt owed to the
Timeshare Association with the inclusion of unincurred attorneys’ fees and
unauthorized late fees.
       I. Improper Venue
       The Plaintiffs assert that the Defendants violated § 1692i(a)(2) by bringing a
debt collection action against them in Monroe County rather than in Connecticut,
where they reside. (Doc. 1 at 3). Section 1692i(a) provides that any debt collector who
brings a debt collection action against any consumer shall:
       (1) in the case of an action to enforce an interest in real property securing the
       consumer's obligation, bring such action only in a judicial district or similar
       legal entity in which such real property is located; or
       (2) in the case of an action not described in paragraph (1), bring such action
       only in the judicial district or similar legal entity–
              (A) in which such consumer signed the contract sued upon; or
              (B) in which such consumer resides at the commencement of the action.

                                             5
Since the Plaintiffs live in Connecticut and did not sign the Deed to their time-share
interval in Monroe County, PA, the Plaintiffs contend that the Defendants are in
violation of the § 1692i(a)(2). (Doc. 8 at 6). The Defendants, however, argue that
venue in Monroe County is proper, because § 1692i(a)(1) allows for a debt collection
action regarding “an interest in real property securing the consumer’s obligation” to
be filed in “a judicial district or similar legal entity in which such real property is
located.” (Doc. 7-2 at 8-12). As such, filing the action in Monroe County does not run
afoul of the FDCPA, because the time-share interval owned by the Plaintiffs is located
there. (Id.)
       I must decide if the debt collection action at hand to recover unpaid association
fees in connection with the ownership of a time-share involves the enforcement of “an
interest in real property securing the consumer's obligation” as contemplated by §
1692i(a)(1). The real property subprovision, § 1692i(a)(1), allows one to bring a debt
collection action “to enforce an interest in real property securing the consumer's
obligation . . . only in a judicial district or similar legal entity in which such real
property is located.” Typically, Courts have construed this section as referring to
mortgage foreclosure actions. See Kaymark, 783 F.3d at 179 (citing § 1692i as an
example of a place where the FDCPA contemplates including foreclosure proceedings
within its broad definition of a debt collection action); Vien-Phuong Thi Ho v.
ReconTrust Co., NA, 858 F.3d 568, 584 (9th Cir. 2017) (stating that the language in
the real property subdivision of § 1692i(a) demonstrates that Congress meant for a
mortgage foreclosure to constitute a debt collection within the meaning of the
FDCPA). Notwithstanding this interpretation, neither the text of the FDCPA nor its
case law limit the language § 1692i(a)(1) as only applying to mortgage foreclosures.
See also Elizarov v. Equity Experts LLC, 312 F. Supp. 3d 624, 633 (E.D. Mich. 2018)
(noting that the scope of § 1692i(a)(1) is not limited to mortgage foreclosures).
       The Defendants’ debt collection action to recover unpaid association fees
involves the enforcement of “an interest in real property securing the consumer's
                                           6
obligation,” because the debt arose from a covenant running with the time-share
interval to pay such fees under the Code. “[M]ost jurisdictions refer to covenants as
interests in real property.” In re Eno, 269 B.R. 319, 322 (Bankr. M.D. Pa. 2001)
(citing 9 Powell on Real Property § 60.04[1] at 60–43; In re Penn Cent. Transp. Co.,
341 F.Supp. 815, 817 (E.D. Pa.1972)). The Land Banks Chapter of Pennsylvania’s
Real and Personal Property Statute also defines “real property” as “[l]and and all
structures and fixtures thereon and all estates and interests in land, including
easements, covenants and leaseholders.” 68 Pa. Cons. Stat. § 2103 (2012) (emphasis
added).
      Here, the Code , to which the Plaintiffs are subject, is a covenant running with
the land that provides for the collection of association fees for common expenses. The
Deed states that the Plaintiffs’ interest in their time-share interval is
             [t]ogether with and under and subject to the rights, interests, privileges,
             powers, duties, covenants, restrictions, obligations and liabilities set forth
             in the aforementioned Declaration recorded as aforesaid and the Code
             of Regulations recorded in the Office of the Recorder of Deeds of Monroe
             County, Pennsylvania . . . .
(Doc. 1 at 14). The Code further maintains, “Each Unit and Interval shall be assessed
his proportionate share of the estimated cost required for Common Expenses for the
next fiscal year . . . .” (Doc. 7-6 at 31). The covenant to pay fees for “common
expenses” is binding on the Plaintiffs due to their undisputed ownership of a time-
share interval in the Development and the Code that runs with it. Accordingly, the
Defendants properly took advantage of the real property subprovision, § 1692i(a)(1),
because the Code, which provides for the collection of association fees, constitutes an
interest in real property. The Defendants decision to file the Underlying Complaint in
Monroe County is proper as the Plaintiffs’ time-share interval is located there. Thus,
I will dismiss with prejudice the Plaintiffs’ claim that the Defendants breached §
1692i(a)(1) by filing a debt collection action in a district where the Plaintiffs do not
reside.


                                            7
      II. Defendants Misrepresented the Amount of Debt Owed to the Timeshare
      Association by Including Demands For Unincurred Attorneys’ Fees and
      Unincurred Late Fees
      The Plaintiffs contend that the Defendants misrepresented the amount of debt
owed in the Underlying Complaint by requesting unincurred attorneys’ fees and
unauthorized late fees in violation of §§ 1692e(2)(A), 1692e(10), & 1692f(1).
Regarding attorneys’ fees, the Plaintiffs assert that the Defendants violated §§
1692e(2)(A), 1692e(10), & 1692f(1) by demanding $1,000.00 for unincurred
attorney’s fees, which were not authorized by law or the Code. (Doc. 1 at 4-5). The
Defendants responded that the request for attorneys’ fees was appropriate, because
they were “directly inform[ing] Plaintiffs of the amount of reasonable attorneys’ fees
and costs that ‘will’ be, but have not yet been, incurred.” (Doc. 7-2 at 13). They are
not “mischaracterizeing a current debt, but truthfully informing what the ultimate debt
will be when reasonable attorneys’ fees and costs are added.”(Id. at 13-14).
      With respect to late fees, the Plaintiffs contend that the Defendants violated §§
1692e(2)(A), 1692e(10), & 1692f(1) by including an assessment for late fees, which
were not authorized by law or the Code. (Doc. 1 at 5). The Defendants responded that
the request for late fees was appropriate under the Code, because the contract provides
for the assessment of “interest accrued” on unpaid association fees. (Doc. 7-2 at 13).
Viewing the Underlying Complaint in the light most favorable to the least
sophisticated debtor and taking as true the allegations in the instant complaint for the
purposes of a Rule 12(b)(6) motion, the Plaintiffs have sufficiently plead that the
Defendants misrepresented the amount of the debt owed by requesting a judgment that
included unincurred attorneys’ fees and unauthorized late fees in violation of §§
1692e(2)(A), 1692e(10), & 1692f(1).
      The Plaintiffs have properly plead that the Defendants violated §§ 1692e(2)(A)
& 1692e(10) by requesting payment for unincurred attorneys’ fees and unauthorized
late fees in the Underlying Complaint. Section 1692e generally provides that debt
collectors “may not use any false, deceptive, or misleading representation or means in
                                           8
connection with the collection of any debt.” This includes falsely representing “the
character, amount, or legal status of any debt” under §1692e(2)(A) and “[t]he use of
any false representation or deceptive mean to collect or attempt to collect any debt or
to obtain information concerning a consumer” under §1692e(10). A demand letter is
deceptive “where it can be reasonably read to have two or more different meanings,
one of which is inaccurate.” Michalek v. ARS Nat. Sys., Inc., No. 3:11-CV-1374, 2011
WL 6180498, at *3 (M.D. Pa. Dec. 13, 2011).
      Failing to accurately set forth the amount of money due as of the date of the debt
collection demand letter constitutes a violation of §§ 1692e(2)(A) & 1692e(10).
McLaughlin, 756 F.3d at 246. In McLaughlin, the Plaintiff alleged that the Defendant
misrepresented the amount of debt owed in a debt collection demand letter by
specifying a set amount of attorneys’ fees owed on a certain date. Id. The Defendant
contended that the demand letter “did not violate the FDCPA because it contained
estimates of the amount owed.” Id. The Court held that the Plaintiff stated a claim that
the demand letter misrepresented the amount of debt in violation of §§ 1692e(2)(A)
& 1692e(10), because the Defendant’s language “inform[ed] the reader of the specific
amounts due for specific items as of a particular date” and “the amount actually owed
as of that date was less than the amount listed.” Id. In its reasoning, the Court
explained that the drafter of the letter “is responsible for its content and for what the
least sophisticated debtor would have understood from it.” Id. As such, if the
Defendant wanted to convey that an amount in the demand letter was “an estimate,”
then it should have done so. Id.
      Here, the Plaintiffs have stated a claim that the Defendants also
mischaracterized the amount of attorneys’ fees that were due on the date of the
Underlying Complaint. First, the Underlying Complaint specifies the Plaintiffs owe
“[d]ues, fees and assessments in the amount of $850.00" for failure to pay association
fees and late fees. (Doc. 1 at 10). Next, it states that the Defendants “will incur
reasonable attorneys’ fees and costs in this action of $1,000.00, which is reasonable
                                           9
under the circumstances.” (Id.). The last sentence of the Underlying Complaint
provides that the “Plaintiff demands judgment against the Defendants in the amount
of $1,850.00,” an amount that presently includes the unpaid association fees and late
fees, and the “reasonable attorneys’ fees and costs.” (Id.). The Defendants have
repeatedly argued that they have not misrepresented the amount of debt owed in
attorneys’ fees and costs, because they will ultimately incur $1,000.00 in attorneys’
fees and costs in this action. (Doc. 7-2 at 13). The message that this conveys to the
reader is that, at the time the Defendants demanded judgment for $1,850.00, they were
requesting payment for work they had not yet completed. This action mischaracterizes
the total amount of debt that the Plaintiffs owed to the Defendants for their services
on the date that the Underlying Complaint was filed. Thus, the Plaintiffs have
sufficiently plead that the Defendants breached §§ 1692e(2)(A) & 1692e(10) by
misrepresenting the amount of attorneys’ fees and costs owed on the date of the
Underlying Complaint.
      For similar reasons, the Plaintiffs have sufficiently alleged that the Defendants
also misrepresented the amount of association fees owed by including unauthorized
late fees in the judgment requested. The Underlying Complaint provides that the
Plaintiffs “have failed and refused to pay the following association fees and late fees
which are due and owing to Plaintiff . . . in the amount of $850.00.” (Doc. 1 at 10).
The Code, however, does not provide for the collection of “late fees” when a time-
share interval owner has failed to pay its association assessment. (Doc. 7-6 at 35).
Instead, it allows for the collection of “interest . . . at the then maximum legal rate”
together with the sum assessed against the time-share interval owner “as a regular,
additional or special assessment.” (Id.). While the Defendants contend that the “late
fees” requested as part of the $850.00 amount are “actually interest accrued on the
delinquent payments” as provided for by the Code (Doc. 7-2 at 13), this
characterization of the debt is misleading as “late fees” and “interest” are different
things. Moreover, the Code does not provide for the assessment of late fees. As
                                          10
drafters of the Underlying Complaint, the Defendants should have specified that the
“late fees” were “interest accrued” on the unpaid association fees in the Underlying
Complaint. Thus, the Plaintiffs have sufficiently plead that the Defendants breached
§§ 1692e(2)(A) & 1692e(10) by misrepresenting the “interest accrued” as “late fees.”
      The Plaintiffs have properly plead that the Defendants violated §1692f(1) by
demanding payment for unincurred attorneys’ fees and unauthorized late fees. Section
1692f generally provides that “[a] debt collector may not use unfair or unconscionable
means to collect or attempt to collect any debt.” Under §1692f(1), this includes “[t]he
collection of any amount (including any interest, fee, charge, or expense incidental to
the principal obligation) unless such amount is expressly authorized by the agreement
creating the debt or permitted by law” (emphasis added). Demanding a judgment “in
a way contrary to the underlying agreement” is actionable under the FDCPA.
Kaymark, 783 F.3d at 176 (emphasis omitted). In Kaymark, the Court reviewed a
foreclosure complaint that specifically informed the reader of amounts due for
particular items on a specified date. Id. at 175. One of these items was “Attorneys’
Fees.” Id. at 174. The Plaintiff alleged that the Defendant violated § 1692f(1) for
misrepresenting the amount of debt owed. Id. at 175. Under the contract, the Plaintiff
agreed that the Defendant could collect certain categories of expenses, like attorneys’
fees. The contract, however, also specified that the Defendant “could only charge for
‘services performed in connection with’ the default and collect ‘all expenses incurred’
in pursuing authorized remedies.” Id. The Court held that the Plaintiff had stated a
claim for relief under § 1692f(1), because the collection of fees for legal services and
expenses “not-yet-performed” were not expressly authorized by the contract. Id. at
175-176.
      In this case, the Plaintiffs have stated a claim that the Defendants also attempted
to collect attorneys’ fees that were not expressly authorized by the Code. Here, the
Underlying Complaint stated that the Defendants “will incur reasonable attorneys’ fees
and costs in this action of $1,000.00.” (Doc. 1 at 10) (emphasis added). This amount
                                          11
was then included in the requested judgment against the Plaintiffs totaling $1,850.00.
(Id.). The Code, however, provides that when an owner of a time-share interval
defaults on the payment of assessments, the owner “shall be obligated to pay . . .
reasonable attorney’s fees, incurred in the collection of the delinquent assessment by
legal proceedings or otherwise.” (Doc. 7-6 at 36) (emphasis added). As in Kaymark
where the Plaintiff stated a claim for relief under § 1692f(1), because the Defendant
could only charge for expenses incurred in pursuing authorized remedies, the
Defendants here are subject to a similar provision in the Code. Therefore, the Plaintiffs
have sufficiently plead that the Defendants violated § 1692f(1) by requesting
unincurred attorneys’ fees.
      For related reasons, the Plaintiffs have sufficiently alleged that the Defendants
also improperly requested late fees. As explained above, the Code does not provide
for the collection of “late fees,” but rather it allows for the Timeshare Association to
collect “interest . . . at the then maximum legal rate” on unpaid association fees for
common expenses. (Doc. 7-6 at 35). Since late fees are not expressly authorized by the
Code, the Plaintiffs have stated a claim that the Defendants violated § 1692f(1) by
charging them “late fees” in connection with their unpaid association fees.




                                          12
                                      IV. Conclusion
         For the above stated reasons, Defendants’ Motion to Dismiss will be granted in
part and denied in part. The Plaintiffs’ Claim that the Defendants violated § 1692i(a)(2)
is dismissed with prejudice. The Motion is denied in all other respects.1
         An appropriate order follows.


September 19, 2019                               /s/ A. Richard Caputo
Date                                             A. Richard Caputo
                                                 United States District Judge




  1



      In so far as the Defendants ask to strike paragraph (c) of the ad damnun
      clause in the Plaintiffs’ Complaint, this request will not be considered on a
      Rule 12(b)(6) Motion to Dismiss.
                                            13
